RULEY, JUDGE:
This claim in the sum of $1,800.00 for property damage allegedly sustained by the claimant’s 1970 model Jeep vehicle grows out of a two vehicle accident which happened at about 9:20 a.m., on October 20, 1978. The accident occurred on W. Va. - U.S. Route 33 near the claimant’s home in Randolph County. According to the *141undisputed evidence, the claimant had entered the highway from his private driveway on the south side of the highway and had traveled about 15 feet in a general easterly direction when his vehicle was struck in its left rear end by an eastbound truck owned by the respondent and being driven by its employee, Richard Daugherty. The claimant testified that, before entering the highway, he had looked in both directions and had seen no approaching traffic. Mr. Daugherty had driven around a curve about 150 feet west of the driveway and was approaching at a speed between 45 and 50 miles per hour. He testified that the claimant entered the highway when he was only 50 feet from the driveway. He swerved to his left and almost succeeded in avoiding the collision.
West Virginia Code §17C-9-4, provides:
“§17C-9-4. Vehicle entering highway from private road or driveway.
The driver of a vehicle about to enter or cross a highway from a private road or driveway shall yield the right-of-way to all vehicles approaching on said highway.”
Applying that law to the facts of this case, it appears that the claimant was himself guilty of negligence proximately causing the accident which was at least equal to such negligence, if any, as may have been committed by the respondent’s driver and, accordingly, this claim must be denied.
Claim disallowed.